     Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 1 of 28 PageID #: 367



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


S. U.,

              Plaintiff,

v.                                      Civil Action No. 2:20-cv-00450

MATTHEW WICKERT, in his official
capacity as State Registrar,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending is the defendant’s motion to dismiss the

plaintiff’s complaint, filed in this court on August 24, 2020

(ECF No. 24).


              This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) pursuant to 28 U.S.C. § 636(b)(1)(B).             See ECF No. 5.

On November 10, 2020, the Magistrate Judge entered his PF&R

recommending that the motion be granted and that the civil

action be dismissed from the court’s docket.             See ECF No. 48.

The plaintiff timely filed his objections on November 16, 2020.

See ECF No. 49.
  Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 2 of 28 PageID #: 368



           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[Magistrate Judge’s] report or specified proposed findings or

recommendations to which objection is made.’”          Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. § 636(b)(1)).


                             I.    Background


           Central to this motion is W. Va. Code § 16-5-10(e),

which states:

           For the purposes of birth registration, the woman who
           gives birth to the child is presumed to be the mother,
           unless otherwise specifically provided by state law or
           determined by a court of competent jurisdiction prior
           to the filing of the certificate of birth.

W. Va. Code. § 16-5-10(e).


           The Magistrate Judge’s summary of the plaintiff’s

complaint, to which the plaintiff does not object, is as

follows:

           Plaintiff S.U. (“Plaintiff”) brings this action
           pursuant to 42 U.S.C. § 1983 against Defendant in his
           official capacity as the West Virginia State
           Registrar, claiming that West Virginia Code § 16-5-
           10(e), which provides generally that a woman who gives
           birth to a child is presumed to be the child’s mother,
           violates the Fourteenth Amendment to the federal
           Constitution. Plaintiff alleges that he is “the
           biological parent” of three minor children who “were
           conceived via in-vitro fertilization pursuant to a


                                     2
Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 3 of 28 PageID #: 369



         gestational surrogacy contract.” He avers that
         pursuant to § 16-5-10(e), the gestational surrogate
         was “identified” as the children’s “legal mother” on
         their birth certificates, “and the surrogate then
         sought, and was granted, physical and legal custody of
         Plaintiff’s children against his wishes.”

                   According to Plaintiff, after the birth of
         the first child, he filed a petition in state circuit
         court “requesting a court order removing the
         gestational surrogate from the birth certificate and
         ordering the birthing hospital not to place the
         surrogate’s name on the birth certificates of” the
         other two children, a set of twins the surrogate was
         carrying at the time. He alleges that the twins were
         born prematurely and he was not informed of the birth,
         and the children’s birth certificates were filed
         before he was able to obtain the court order he
         requested. Plaintiff further alleges that the
         petition was later transferred to family court and
         converted into a petition for “custody allocation,”
         and the family court “granted legal and physical
         custody of Plaintiff’s biological children to their
         gestational surrogate . . . due to” § 16-5-10(e). He
         avers that he “has continued to fight for his children
         in state court,” but “the State of West Virginia will
         not recognize his constitutional rights and relies
         simply upon . . . § 16-5-10(e).” He explains that he
         “requested the state circuit court to permit his wife
         . . . to adopt his children,” but the court dismissed
         his petition “without a hearing” because it held that
         the adoption required the consent of the gestational
         surrogate as the children’s legal mother.

                   Plaintiff brings both equal protection and
         substantive due process challenges to § 16-5-10(e).
         He requests that this Court declare the statute
         unconstitutional and enjoin Defendant from enforcing
         it “and any other laws that permit a gestational
         surrogate to be a legal parent in contrast to the
         biological parent’s wishes.” He further asks this
         Court to “order Defendant to amend the birth
         certificates of the three children to reflect only
         Plaintiff’s name” and remove that of the gestational
         surrogate, to void the orders in the family court
         action awarding custody to the surrogate, and “give
         permission for law enforcement to assist Plaintiff



                                   3
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 4 of 28 PageID #: 370



             with securing physical custody of his children, if
             necessary.” He also requests attorney’s fees “for all
             court proceedings.”

ECF No. 48 at 1-3 (internal citations and brackets omitted)

(quoting ECF No. 1). 1


             The defendant filed the current motion to dismiss

arguing that the court lacked subject-matter jurisdiction for

various reasons and that the action was barred by the Rooker 2-

Feldman 3 doctrine.     See ECF No. 25.      Although the Magistrate

Judge found the Rooker-Feldman doctrine largely inapplicable,

see ECF No. 48 at 4-5, he agreed that the court lacks subject-

matter jurisdiction but for reasons other than those advanced by

the defendant, see id. at 5 & n.2.


             The Magistrate Judge concluded that the plaintiff

lacks standing to pursue his claims in federal court.             See id.;

see also Buscemi v. Bell, 964 F.3d 252, 258 (4th Cir. 2020)

(“[Courts] must assure [them]selves of subject matter

jurisdiction and may address standing sua sponte.” (internal

citations omitted)).       The Magistrate Judge noted that the


1 The memorandum decision issued by the West Virginia Supreme
Court of Appeals in S.U. v. C.J., No. 18-0566, 2019 WL 5692550
(W. Va. Nov. 4, 2019), is essential reading for understanding
the background of this case.
2   Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).
3   D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).



                                       4
  Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 5 of 28 PageID #: 371



plaintiff alleges that the defendant injured him “by applying [§

16-5-10(e)’s] presumption” – i.e., “that the woman who gives

birth to a child should be listed as the child’s mother on the

birth certificate” – ”to identify ‘a gestational surrogate as

the legal mother’ of his children on their birth certificates,”

and thereby “depriv[ing] him of his rights ‘to have the custody,

control, and care of his own children . . . .’”          EFC No. 48 at 6

(brackets omitted) (quoting ECF No. 1 at 1-2, 17-18).           In other

words, the plaintiff’s injury is, or derives from, the

identification of the gestational surrogate as the mother on his

children’s birth certificates.


           The Magistrate Judge concluded that the plaintiff’s

alleged injury is not redressable, for purposes of standing, by

the forms of relief he seeks.       See id. at 6-8; see also Outdoor

Amusement Bus. Assoc., Inc. v. Dep’t of Homeland Sec., 983 F.3d

671, 680 (4th Cir. 2020) (“A plaintiff has the burden to

‘demonstrate standing for each claim he seeks to press’ and ‘for

each form of relief’ sought.” (quoting Davis v. Fed. Election

Comm’n, 554 U.S. 724, 734 (2008)).        With respect to the

plaintiff’s request for an injunction preventing the defendant

from enforcing § 16-5-10(e)’s presumption, the Magistrate Judge

concluded that such relief could be only prospective, at most

preventing the defendant from applying the presumption when




                                     5
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 6 of 28 PageID #: 372



issuing future birth certificates but not resulting in any

alteration to his children’s already-issued birth certificates.

See ECF No. 48 at 7.       With respect to the plaintiff’s request

that the court issue an order directing the defendant to amend

his children’s birth certificates to remove the gestational

surrogate as the listed mother, the Magistrate Judge concluded

that the plaintiff failed to identify any authority in West

Virginia law permitting courts to order the specific amendment

the plaintiff requests.        See id.       Finally, with respect to the

plaintiff’s request for declaratory relief, the Magistrate Judge

concluded that, by itself, a request for declaratory relief is

not sufficient to satisfy the redressability requirement for

purposes of standing.       See ECF No. 48 at 7.        The Magistrate

Judge accordingly recommended that the court grant the

defendant’s motion to dismiss and dismiss the action based on

lack of standing.      See id. at 9.


             The plaintiff objects to the Magistrate Judge’s

conclusion that his alleged injury is not redressable by the

three forms of relief he seeks. 4            See ECF No. 49.




4 The Magistrate Judge also concluded that the court cannot
provide the other forms of relief the plaintiff seeks and thus
that they cannot satisfy the redressability requirement. See
ECF No. 48 at 8; ECF No. 1 at 19. The plaintiff does not object
to this conclusion and the court perceives no clear error in it.



                                         6
  Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 7 of 28 PageID #: 373



                          II.    Legal Standard


            Federal district courts are courts of limited subject-

matter jurisdiction, possessing “only the jurisdiction

authorized them by the United States Constitution and by federal

statute.”   United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 347 (4th Cir. 2008).       “[T]here is no presumption that the

court has jurisdiction.”      Pinkley, Inc. v. City of Frederick,

191 F.3d 394, 399 (4th Cir. 1999).        Indeed, when the existence

of subject matter jurisdiction is challenged in a case initiated

in a federal district court, “[t]he plaintiff has the burden of

proving that subject matter jurisdiction exists.”           Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999); see also

Richmond, Fredericksburg, & Potomac R.R. Co. v. United States,

945 F.2d 765, 768 (4th Cir. 1991).        If subject-matter

jurisdiction is lacking, the claim must be dismissed.           See

Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).


            “The standing doctrine derives from ‘the

Constitution’s limitation on Article III courts’ power to

adjudicate cases and controversies’” and thus “implicates the

court’s subject matter jurisdiction.”        South Carolina v. United

States, 912 F.3d 720, 726 (4th Cr. 2019) (quoting Frank Krasner

Enters. v. Montgomery Cty., 401 F.3d 230, 234 (4th Cir. 2005)).

“To establish Article III standing, ‘a plaintiff must show (1)


                                     7
  Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 8 of 28 PageID #: 374



[he] has suffered an injury in fact . . . ; (2) the injury is

fairly traceable to the challenged action of the defendant; and

(3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.’”           Id.

(quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180-81 (2000)).


           “[R]egarding redressability, a plaintiff must show

that the court has the power to grant the plaintiff’s requested

relief, and that such relief would redress the plaintiff’s

injury.”   Buscemi, 964 F.3d at 259.       “An injury is redressable

if it is ‘likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.’”           Doe v. Va.

Dep’t of State Police, 713 F.3d 745, 755 (4th Cir. 2013)

(quoting Friends of the Earth, 528 U.S. at 561).


           In assessing standing at the pleading stage, the court

accepts as true allegations in the pleadings that are supported

by adequate factual matter to render them plausible on their

face.   See Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017)

(citing Iqbal, 556 U.S. at 678).         “A plaintiff has the burden to

‘demonstrate standing for each claim he seeks to press’ and ‘for

each form of relief’ sought.”       Outdoor Amusement, 983 F.3d at

680 (quoting Davis, 554 U.S. at 734).




                                     8
     Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 9 of 28 PageID #: 375



                                III. Discussion


              The court reviews de novo the plaintiff’s objections

with respect to the three forms relief on which he relies to

satisfy the redressability requirement.            Because the court

reaches a different conclusion than the Magistrate Judge with

respect to one of these forms of relief, the court also assesses

under the Rooker-Feldman doctrine the portions of the

plaintiff’s complaint that survive the standing analysis.


A.      Standing


        1.    Prospective injunctive relief


              As the Magistrate Judge concluded, an injunction

preventing the defendant from enforcing § 16-5-10(e)’s

presumption would not redress the injury that the plaintiff

alleges.      The injunction the plaintiff seeks could only operate

prospectively, preventing the defendant from applying the

statutory presumption to birth certificates issued in the

future, but it cannot operate retrospectively to undo

application of the presumption to the plaintiff’s children’s

birth certificates, which have already been issued.              See Swift &

Co. v. United States, 276 U.S. 311, 326 (1928) (“[A] suit for an

injunction deals primarily, not with past violations, but with



                                        9
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 10 of 28 PageID #: 376



threatened future ones[.]”).      Thus, it could not ameliorate the

harms he alleges, all of which flow from the prior application

of the statutory presumption to his children’s already-issued

birth certificates.    See Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 108 (1998) (relief that is “injunctive in

nature” “cannot conceivably remedy any past wrong” and “is

insufficient for purposes of Article III” standing unless the

plaintiff “allege[s] a continuing violation or the imminence of

a future violation”).


          Although the plaintiff appears to concede that the

injunctive relief he requests could operate only prospectively,

see ECF No. 49 at 4-5, he argues that it would nonetheless

redress his injury by allowing him to have children in the

future through surrogacy without a concern that the surrogate

would be identified as the children’s parent on a birth

certificate.   However, the plaintiff does not allege in his

complaint any injury related to the issuance of birth

certificates for children he might have in the future.           See

Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993

F.2d 800, 809 n.13 (11th Cir. 1993) (noting that injury

necessary to support standing must be alleged in the complaint

and may not be premised only on a plaintiff’s argument in a

brief); accord Apotex Inc. v. Eisai Inc., No. 1:09CV477, 2010 WL




                                    10
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 11 of 28 PageID #: 377



3420470, at *6 (M.D.N.C. Aug. 27, 2010); see also Doe, 713 F.3d

at 755 (explaining that “[w]ith . . . a shifting

characterization of [the plaintiff’s] injury,” between the

complaint and the plaintiff’s briefing, “‘there can be no

confidence of a real need to exercise the power of judicial

review or that relief can be framed no broader than required by

the precise facts to which the court’s ruling would be applied’”

and assessing the asserted injury “[a]s pled” (internal

quotation marks and brackets omitted) (quoting Warth v. Seldin,

422 U.S. 490, 508 (1975))); cf. Foodbuy, LLC v. Gregory

Packaging, Inc., 987 F.3d 102, 116 (4th Cir. 2021) (declining to

assess, for purposes of standing, form of relief advanced in a

plaintiff’s argument “because [the plaintiff] never asserted it

was entitled to [that relief] in its [c]omplaint”).


           The plaintiff further argues that an injunction

preventing the defendant from enforcing § 16-5-10(e)’s

presumption would redress his injuries because it would also

prevent the defendant from releasing the plaintiff’s children’s

birth certificates to the surrogate and allowing the surrogate

to obtain amendments to the birth certificates.          See ECF No. 49

at 5.   The court, however, fails to see how the injunction the

plaintiff seeks – which would not operate to remove the

surrogate’s name from the already-issued birth certificates –




                                    11
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 12 of 28 PageID #: 378



would preclude the defendant from providing those birth

certificates to the surrogate or amending those certificates at

the surrogate’s request.     And, in any event, preventing the

defendant from undertaking these actions does not appear to

redress the injury the plaintiff alleges.


     2.   Order to amend birth certificates


          The Magistrate Judge also concluded that the plaintiff

has also failed to demonstrate that this court has the authority

to order the defendant to amend the plaintiff’s three youngest

children’s birth certificates.      See Buscemi, 964 F.3d at 259

(“[A] plaintiff must show that the court has the power to grant

the plaintiff’s requested relief . . . .”).         The Magistrate

Judge determined that, under West Virginia law, courts have no

authority to order that birth certificates be amended except as

expressly provided for by statute or legislative rule.           See W.

Va. Code § 16-5-25(a) (“In order to protect the integrity and

accuracy of vital records, a [birth] certificate . . . may be

amended only in accordance with the provisions of this article

or legislative rule.” (emphasis added)); In re G.M., No. 19-

0948, 2020 WL 3408589 (W. Va. June 18, 2020) (mem.) (concluding

that courts lack authority under § 16-5-25(a) to order

alteration of birth certificates in the absence of an express

statute or legislative rule granting authority to make specific


                                    12
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 13 of 28 PageID #: 379



alteration).      And, as the Magistrate Judge explained, the

plaintiff has not identified any West Virginia statute or

legislative rule authorizing the amendment the plaintiff seeks.

See Outdoor Amusement, 983 F.3d at 680 (noting that the

plaintiff bears the burden to demonstrate standing for each form

of relief he seeks).


             In his objections, the plaintiff does not dispute that

West Virginia law does not permit the modification of a birth

certificate except where a specific modification is expressly

authorized by statute or legislative rule.            Nor does the

plaintiff identify a West Virginia statute or legislative rule

expressly authorizing the modification he seeks. 5            Instead, he

argues that, when a state statute conflicts with the federal

Constitution, the latter must prevail and that the remedy for a

constitutional violation cannot be dependent on a state’s

legislative inaction.        See ECF No. 49 at 6 (citing Obergefell v.

Hodges, 576 U.S. 644, 677 (2015) (“The dynamic of our




5 The plaintiff briefly discusses W. Va. Code § 16-5-10(h)(5)(F),
see ECF No. 49 at 7, which contemplates that the State Registrar
will amend a birth certificate upon a court order rescinding an
affidavit of paternity, signed by a child’s mother and a man to
be named as the father, that acknowledges that the man is the
child’s father, see W. Va. Code § 16-5-10(h)(5)(F). This
provision does not authorize the court to order the kind of
modification that the plaintiff seeks.



                                       13
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 14 of 28 PageID #: 380



constitutional system is that individuals need not await

legislative action before asserting a fundamental right.”)).


          The court agrees with the plaintiff.          Although, in an

unpublished decision, the West Virginia Supreme Court of Appeals

has ruled that West Virginia law does not authorize courts to

order the modification of birth certificates except as provided

by statute or legislative rule, see In re G.M., 2020 WL 3408589,

the plaintiff seeks modification notwithstanding, rather than in

accordance with, West Virginia law.       Federal courts exercising

equity powers may, in appropriate circumstances, issue orders in

the nature of mandamus, directing state officials, sued in their

official capacities, to perform their duties in accordance with

federal constitutional rights a plaintiff seeks to vindicate.

See Lynn v. West, 134 F.3d 582, 587 (4th Cir. 1998) (explaining,

in Eleventh-Amendment-immunity context, that federal courts are

“not bar[red]” from granting a plaintiff’s “official capacity

claims for . . .    injunctive relief” against a state official

because “‘[r]emedies designed to end a continuing violation of

federal law are necessary to vindicate the federal interest in

assuring the supremacy of that law’” (quoting Green v. Mansour,

474 U.S. 64, 68 (1985))); see also id. at 587 (citing Ex parte

Young, 209 U.S. 123 (1908)).      Here, the plaintiff asserts that

the defendant, if ordered by a court to do so, has the authority




                                    14
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 15 of 28 PageID #: 381



under state law to modify the birth certificates at issue, and

the defendant has not disputed this assertion. 6           Accordingly, the

court concludes that it has the authority under federal law to

order the defendant to amend the birth certificates at issue in

order to comply with the Constitution.           The court therefore

sustains the plaintiff’s objection to the PF&R insofar as he

argues that his asserted injury is redressable by an order

directing the defendant to amend the plaintiff’s children’s

birth certificates by removing the surrogate’s name.


       3.    Declaratory relief


             The Magistrate Judge also concluded that the

plaintiff’s request for a declaration that § 16-5-10(e)’s

presumption is unconstitutional cannot satisfy redressability

for purposes of standing.        As the Magistrate Judge explained,

“[b]y itself, a declaratory judgment cannot be the redress that

satisfies the third standing prong.            Rather, plaintiffs must

identify some further concrete relief that will likely result

from the declaratory judgment.”          Comite de Apoyo los



6 Because the parties provide scant briefing on the issue, the
court declines to determine conclusively the extent to which the
defendant has ministerial or discretionary authority under West
Virginia law to modify the birth certificates in the manner the
plaintiff requests. The court assumes for purposes of this
motion that the defendant has the requisite authority.



                                       15
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 16 of 28 PageID #: 382



Trabajadores Agricolas (CATA) v. U.S. Dep’t of Labor, 955 F.2d

510, 513 (4th Cir. 1993).


           In his objections, the plaintiff argues that, if the

court awarded the declaratory relief he seeks, he “could obtain

concrete relief in the State courts” by seeking, under W. Va. R.

Civ. P. 60, post-judgment relief from the rulings in the custody

litigation he pursued in state court, which, in turn, would

allow him to exercise his parental rights without obstruction

from the surrogate.    ECF No. 49 at 1-2; see S.U., 2019 WL

5692550.   The court concludes that the further relief the

plaintiff argues will result from the declaratory relief he

seeks here – in the form of future successful state-court

litigation and the resulting ability to exercise parental rights

unhinderedly – is too speculative to satisfy the redressability

requirement.   See Frost v. Sioux City, 920 F.3d 1158, 1162 n.1

(8th Cir. 2019) (noting that the plaintiff’s argument that “a

declaratory judgment” would “open[] up avenues of future

litigation” was “too speculative”); see also Calderon v. Ashmus,

523 U.S. 740, 746-47 (1998) (concluding suit under Declaratory

Judgment Act does not meet Article III requirements if it is

merely an “attempt[] to gain a litigation advantage” in a future

case).




                                    16
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 17 of 28 PageID #: 383



           The plaintiff also points to several cases involving

the constitutionality of other states’ statutes similar to § 16-

10-5(e).   See J.R. v. Utah, 261 F. Supp. 2d 1268 (D. Utah 2002);

In re Roberto d.B., 923 A.2d 115 (Md. 2007); Soos v. Superior

Ct., 897 P.2d 1356 (Ariz. Ct. App. 1994).         However, none of

these cases address the kind of issues concerning redressability

for purposes of Article III jurisdiction that arise in the

circumstances of this case, and they are thus inapposite here.


B.   The Rooker-Feldman doctrine


           The Fourth Circuit “has consistently treated the

Rooker–Feldman doctrine as jurisdictional,” so, like the

Magistrate Judge, this court is “obliged to address it” at the

outset of the case.    Smalley v. Shapiro & Burson, LLP, 526 F.

App’x 231, 235 (4th Cir. 2013) (quoting Friedman’s Inc. v.

Dunlap, 290 F.3d 191, 195-96 (4th Cir. 2001)).          Unlike the

Magistrate Judge, the court concludes that the doctrine applies

to this case to the extent the plaintiff seeks an order

directing the defendant to modify the plaintiff’s children’s

birth certificates.    Before applying the doctrine, however, some

additional discussion of the plaintiff’s complaint and his

previous litigation in the West Virginia courts is necessary.




                                    17
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 18 of 28 PageID #: 384



     1.    The complaint


           The plaintiff’s complaint expressly alleges that he

filed a petition in a West Virginia circuit court to “remove the

gestational surrogate from [one of his children’s] birth

certificate” and to “order[] the birthing hospital not to place

the surrogate’s name on the birth certificates of [two of his

other] children” who had not yet been born.         ECF No. 1 ¶ 21.

After the two children were born, the circuit court transferred

the petition to a West Virginia family court, which “held under

. . . § 16-5-10(e)[] [that] the gestational surrogate was a

legal parent” and “granted legal and physical custody of [the]

[p]laintiff’s biological children to their gestational surrogate

all due to . . . § 16-5-10(e).”       Id. ¶¶ 26-27.     The plaintiff

alleges that “[t]hese acts” by the West Virginia courts

“violated [his] rights of parentage which are protected under

the [C]onstitution.”    Id. ¶ 28.     He further alleges that,

although he “has continued to fight for his children in state

court,” . . . West Virginia will not recognize [his]

constitutional rights and relies simply upon . . . § 16-5-

10(e).”   Id. ¶ 29.   For instance, when the plaintiff later

“requested the state circuit court to permit his wife, the

intended mother of his children, to adopt his children[,] [t]he

circuit court . . . , rel[ying] upon . . . § 16-5-10(e)[,]



                                    18
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 19 of 28 PageID #: 385



stat[ed] that the gestation surrogate is the legal mother” and

that her consent would be necessary for the adoption to occur.

Id. ¶ 39.     The plaintiff asserts that this ruling resulted in a

violation of his constitutional rights.           See id. ¶¶ 39-40, 44.

Likewise, he asserts that West Virginia’s “refus[al] to remove”

the surrogate from her “legal parentage status” due to

application of § 16-5-10(e) violates his constitutional rights.

Id. ¶ 44.


             In both Count I and Count II of his complaint, the

plaintiff asserts that application of § 16-5-10(e) has violated

his equal protection and substantive due process rights.              See

id. ¶¶ 63-75. 7     He further asserts that his constitutional rights

are being irreparably injured by the defendant’s enforcement of

§ 16-5-10(e) because it prevents him from obtaining custody of

his children.      See id. ¶¶ 79-80.        For relief, the plaintiff

requests, among other things, that the court “order [the]




7 In Count III, the plaintiff asserts that the defendant, by
“enforcing the terms of . . . § 16-5-10(e),” is depriving the
plaintiff of his Fourteenth Amendment rights, “in violation of .
. . § 1983.” Id. ¶ 77. Section 1983 is not an independent
source of substantive rights but is, instead, a vehicle for
vindicating existing federal rights. See Wiggins v.
Queensberry, 222 F. Supp. 3d 490, 497 (E.D. Va. 2016). The only
federal rights the plaintiff identifies in his complaint are the
equal protection and substantive due process rights asserted in
Counts I and II, and, thus, Count III appears to be entirely
duplicative of the other two Counts in the complaint.



                                       19
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 20 of 28 PageID #: 386



[d]efendant to amend the birth certificates” of his three

youngest children “to reflect only [his] name” and to “declare

[that] all orders arising from [the action decided by the]

family court[, which] was [transferred there after being]

altered into a custody action due to [the] [d]efendant’s

enforcement of . . . § 16-5-10(e), are null and void.”           Id. at

18-19 (Prayers for Relief 3 and 4).


     2.   Actions brought in state court


          The petition referred to in the plaintiff’s complaint

was filed on May 16, 2018, in Kanawha County Circuit Court and

was thereafter transferred to the Mason County Family Court.

See S.U., 2019 WL 5692550, at *1-2.       In the course of that

litigation, the plaintiff “filed various motions relating to

custody and parentage of the children, including motions to

remove [the surrogate] from the three youngest children’s birth

certificates.”   Id. at *2.     After a hearing, the Family court

concluded that the surrogacy contract the plaintiff relied on

was unenforceable and that the surrogate, despite having “no

biological relationship to the three youngest children,” “should

remain on the children’s birth certificates” under “the doctrine

of psychological parent.”     Id. at 3.     Following the hearing, the

Family court “designated [the surrogate] as the primary




                                    20
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 21 of 28 PageID #: 387



residential and custodial parent of the [plaintiff’s] four minor

children.”      Id. at *1. 8


             The plaintiff ultimately petitioned for appeal to the

West Virginia Supreme Court of Appeals, which issued a

memorandum decision on November 4, 2019.           See id.    Noting that §

16-5-10(e)’s presumption applies absent a court order entered

prior to the issuance of the birth certificate and that the

plaintiff had not obtained a court order prior to issuance of

his three youngest children’s birth certificates, the supreme

court understood that the plaintiff sought “to force an

adoption, remove [the surrogate] from the [two youngest

children’s] birth certificates, and take sole custody” of the

three youngest children.        Id. at 4.    The supreme court rejected

the plaintiff’s arguments that the Family court erred by finding

that the surrogate was more than merely a gestational surrogate

and that the surrogacy contract was unenforceable.             See id.

Thus, the supreme court concluded that the plaintiff “failed to

submit competent evidence to overcome the presumption set forth

in . . . § 16-5-10(e) that ‘the woman who gives birth to the

child is presumed to be the mother.’”           Id. (brackets omitted)

(quoting W. Va. Code § 16-5-10(e)).          Based on application of §



8 The oldest of the four children is not a subject of this
action.



                                       21
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 22 of 28 PageID #: 388



16-5-10(e), the supreme court concluded that the Family court’s

resort to the psychological parent doctrine was “wholly

unnecessary.”    Id.    The supreme court expressly noted that the

there was “no merit to [the plaintiff]’s argument that the

family court erred in failing to remove [the surrogate]’s name

from the three youngest children’s birth certificates.”           Id. at

*5 n.14.   Accordingly, the supreme court affirmed the Family

court’s decision.      Id. at *5.


           In “the same month” that the supreme court issued its

memorandum decision, the plaintiff filed an “‘Emergency Petition

to Disestablish Maternity of Gestational Surrogate,’” in Gilmer

County Circuit Court.     S.U. v. C.J., No. 19-1181, 2021 WL

365824, at *1-2 (W. Va. Feb. 2, 2021).        In the petition, the

plaintiff sought “to have [the surrogate] removed from the birth

certificates of the parties’ three youngest children and to have

them returned to his custody.”      Id. at *2.    In a December 11,

2019 order, the circuit court dismissed the petition sua sponte,

concluding that the petition was an attempt to overturn the

prior decision of the supreme court and to re-litigate custody

and birth-certificate issues, which the plaintiff was precluded

from litigating under the doctrine of res judicata.          See id.


           The plaintiff again filed a petition for appeal in the

supreme court.   See id. at *1.     In a February 1, 2021 memorandum



                                    22
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 23 of 28 PageID #: 389



decision, the supreme court agreed with the circuit court’s

determination that the plaintiff’s petition was barred by res

judicata.   See id. at *1-4.     In reaching this conclusion, the

supreme court found the plaintiff’s argument that his prior

action had not involved a request to remove the surrogate’s name

from the birth certificates “disingenuous” because he had made

“clear efforts” to do so in the prior action.         Id. at *2.

Indeed, the supreme court observed that “the ultimate issue

being litigated in the two cases is [the surrogate]’s inclusion

on the children’s birth certificates.”        Id. at *3.


     3.     Application of Rooker-Feldman


            The Rooker-Feldman doctrine applies if a case is (1)

“brought by [a] state court loser[]” (2) who “complain[s] of

injuries caused by state-court judgments” (3) that are “rendered

before the [federal] district court proceedings commenced,” (4)

“and invit[es] district court review and rejection of those

judgments.”   Davani v. Va. Dep’t of Transp., 434 F.3d 712, 718

(4th Cir. 2006) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 540 U.S. 280, 284 (2005)).


            Here, the four Rooker-Feldman requirements are met.

First, the current action is brought by a plaintiff who pursued




                                    23
    Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 24 of 28 PageID #: 390



nearly identical claims in state court actions and lost. 9

Second, the plaintiff complains that his injuries have been

caused in large part by the state courts’ decisions to enforce §

16-5-10(e)’s presumption and thereby permit the surrogate to be

placed and remain on his three youngest children’s birth

certificates.      See ECF No. 1 ¶¶ 25-28 (alleging that the Family

court’s decision premised on application of § 16-5-10(e)

violated the plaintiff’s constitutional rights); id. ¶ 29

(alleging that, in enforcing § 16-5-10(e), West Virginia refuses

to recognize the plaintiff’s constitutional rights in state

court actions he has continued prosecuting); id. ¶¶ 39-40

(alleging state court’s rejection of the plaintiff’s wife’s

adoption actions, premised on § 16-5-10(e), violates his

constitutional rights); id. ¶ 44 (alleging West Virginia’s

refusal to remove surrogate from birth certificates violates the

plaintiff’s constitutional rights); id. ¶¶ 63-75 (asserting the

West Virginia’s enforcement of § 16-5-10(e) violates the

plaintiff’s equal protection and due process rights).              Third,

the state courts’ decisions in those actions were rendered

before the plaintiff commenced the current action in federal


9 The court has reviewed the records from the two actions
litigated before the supreme court, as discussed above, and
notes that the plaintiff has argued before both the supreme
court and the lower state courts that application of § 16-5-
10(e)’s presumption violated his Fourteenth Amendment rights.



                                       24
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 25 of 28 PageID #: 391



court.   Lastly, in this federal court action, the plaintiff

invites this court to review and reject the state courts’

decisions.    See ECF No. 1 at 19 (requesting that the court

“declare all orders arising from” the Family court litigation

“null and void”); see also Exxon Mobil, 544 U.S. at 284 (noting

that the plaintiffs in Rooker had “alleg[ed] that the adverse

state-court judgment was rendered in contravention of the

Constitution” and had “asked the federal court to declare it

‘null and void’”).


             Further, the court observes that an order directing

the defendant to remove the surrogate’s name from the birth

certificates on the ground that application of § 16-5-10(e)’s

presumption violates the plaintiff’s Fourteenth Amendment rights

would run afoul of the Rooker-Feldman doctrine.          Under the

doctrine, “‘a party losing in state court is barred from seeking

what in substance would be appellate review of the state

judgment in a United States district court, based on the losing

party’s claim that the state judgment itself violates the

loser’s federal rights.’”     Curley v. Adams Creek Assocs., 409 F.

App’x 678, 680 (4th Cir. 2011) (quoting Johnson v. De Grandy,

512 U.S. 997, 1005–06 (1994)).      Here, the plaintiff alleges that

the defendant (and the state, generally) continues refusing to

remove the surrogate from his children’s birth certificates




                                    25
     Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 26 of 28 PageID #: 392



because of the state courts’ decisions to enforce § 16-5-10(e).

This claim is barred by Rooker-Feldman.            See Willner v. Frey,

243 F. App’x 744, 747 (4th Cir. 2007) (“If a third party’s

actions are the product of a state court judgment, then a

plaintiff’s challenge to those actions are in fact a challenge

to the judgment itself.’” (brackets omitted) (quoting McCormick

v. Braverman, 451 F.3d 382, 394 (6th Cir. 2006)); McKithen v.

Brown, 481 F.3d 89, 97 (2d Cir.2007) (“[A] federal suit

complains of injury from a state-court judgment, even if it

appears to complain only of a third party’s actions, when the

third party’s actions are produced by a state-court

judgment.”). 10



10A review of the supreme court’s docket reveals, in addition to
the two petitions for appeal discussed above, numerous actions
filed by the plaintiff, many relating to the core allegations in
the complaint the plaintiff filed in this matter. The plaintiff
has pursued a similar action in another federal court as well.
See Roe v. Jenkins, No. 1:20-cv-140, 2021 WL 1026524 (N.D.W. Va.
March 17, 2021) (dismissing for lack of subject matter
jurisdiction the plaintiff’s complaint seeking custody of his
children). In these circumstances, the court may consider sua
sponte the preclusive effect the decisions of the West Virginia
courts have on the claims asserted in this action. See
Perlmutter v. Varone, 645 F. App’x 249, 251 (4th Cir. 2016)
(“While generally a defendant has the burden of raising res
judicata, we have recognized that sua sponte consideration is
appropriate in ‘special circumstances.’” (quoting Clodfelter v.
Republic of Sudan, 720 F.3d 199, 209 (4th Cir. 2013))); see id.
(concluding sua sponte consideration was merited due to the
plaintiff’s “ongoing failure to recognize the finality of the
state court orders,” as evidenced by the many “state court[] . .
. hearings and . . . numerous related suits and appeals”
instigated by the plaintiff).


                                        26
 Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 27 of 28 PageID #: 393



            Accordingly, the court concludes that, to the extent

the plaintiff otherwise has standing to seek the forms of relief

asserted in his complaint, he is barred from asserting those

forms of relief in this court pursuant to the Rooker-Feldman

doctrine.


                            IV.   Conclusion


            For the foregoing reasons, it ORDERED that:


            1.   the plaintiff’s objections to the PF&R (ECF No.

                 49) be, and hereby they are, sustained in part

                 and overruled in part;




          Federal courts are required under the Full Faith and
Credit Act, 28 U.S.C. § 1738, to “give the same preclusive
effect to a state-court judgment as another court of that State
would give.” Exxon Mobil, 544 U.S. at 293. To the extent the
plaintiff’s complaint in this action seeks an order requiring
the surrogate’s name to be removed from the plaintiff’s
children’s birth certificates based on an alleged violation of
his Fourteenth Amendment rights, the court concludes that such
relief would be barred by West Virginia’s doctrine of collateral
estoppel. See State v. Miller, 459 S.E.2d 114, 120 (W. Va.
1995) (“Collateral estoppel will bar a claim if four conditions
are met: (1) The issue previously decided is identical to the
one presented in the action in question; (2) there is a final
adjudication on the merits of the prior action; (3) the party
against whom the doctrine is invoked was a party or in privity
with a party to a prior action; and (4) the party against whom
the doctrine is raised had a full and fair opportunity to
litigate the issue in the prior action.”).



                                    27
     Case 2:20-cv-00450 Document 64 Filed 03/26/21 Page 28 of 28 PageID #: 394



              2.    the Magistrate Judge’s PF&R (ECF No. 48) be, and

                    hereby it is, adopted by the court as modified

                    herein;


              3.    the defendant’s motion to dismiss the plaintiff’s

                    complaint (ECF No. 24) be, and hereby it is,

                    granted;


              4.    all other pending motions (ECF Nos. 2, 9, 35, 39,

                    41, 44, 47, 50, and 57) be, and hereby they are,

                    denied as moot; 11 and


              5.    this action be, and hereby it is, dismissed and

                    stricken from the court’s docket.


              The Clerk is directed to transmit copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, any other unrepresented parties, and the

Magistrate Judge.


                                             ENTER: March 26, 2021




11By a separate order entered this day, the court has denied the
plaintiff’s motion for sanctions pursuant to Fed. R. Civ. P.
56(h) (ECF No. 55) and the related motion by the defendant for
leave to file a surreply (ECF No. 60).



                                        28
